DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, line 13 should read “and [al-lows] allows the passage of flow”
Claim 2, line 2 should read “having a [sur-face] surface hardness”
Claim 8, line 1 should read “wherein the [re-taining] retaining body”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13 recites the limitation “the first opening itself”; this limitation renders the claim indefinite because it is not made clear which “first opening” is being referred back to by this language.  In this instance, Claim 1 recites a “first opening” for both the central duct and the peripheral duct.  As such, when Applicant merely recites “the first opening itself”, it becomes impossible to know which of the two previously recited first openings is being referred to, rendering Claim 1 indefinite.  For examination purposes herein, the Examiner has interpreted this limitation as “the first opening of the central duct”.
Claim 1, lines 19-20 recite the limitation “the second opening itself”; this limitation renders the claim indefinite because it is not made clear which “second opening” is being referred back to by this language.  In this instance, Claim 1 recites a “second opening” for both the central duct and the peripheral duct.  As such, when Applicant merely recites “the second opening itself”, it becomes impossible to know which of the two previously recited second openings is being referred to, rendering Claim 1 indefinite.  For examination purposes herein, the Examiner has interpreted this limitation as “the second opening of the peripheral duct”.
Claim 7, lines 2-3 recite the limitation “a retaining body fixed to the valve body and configured to hold in position one between the first elastic element and the second elastic element”; this limitation renders the claim indefinite because it is not understood what is meant by “configured to hold in position one between the first elastic element and the second elastic element”.  In this instance, there appears to be words missing from this limitation.  As such, the meaning of this limitation cannot be discerned.  For examination purposes, the Examiner has interpreted this limitation as requiring the retaining body to be configured to hold in position either the first elastic element or the second elastic element.
Claim 7, line 3 recites the limitation “the force”; this limitation renders the claim indefinite because it is not made clear which “force” is being referred back to by this language.  In this instance, Claim 1 recites a “force” for both the first elastic element and the second elastic element.  As such, when Applicant merely recites “the force”, it becomes impossible to know which of the two previously recited forces is being referred to, rendering Claim 7 indefinite.  For examination purposes herein, the Examiner has interpreted this limitation as “the force of first elastic element”.
Claim 7 recites the limitation "the respective cut-off valve" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,239,463 to Yaindl in view of US 4,862,911 to Yie as evidenced by US 4,792,287 to Alaze et al.

    PNG
    media_image1.png
    826
    781
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 3 shown immediately above, Yaindl discloses:

(1)	An automatic double-acting valve (Fig. 3) for high pressure pumps (Figs. 1-2; Abstract) comprising: a valve body (10), a central duct (32, 54, 57), which passes through the valve body (Fig. 3) and is equipped with a first opening (57a) made in a first end (20) of the valve body (Fig. 3) and a second opening (36a) made in an opposite second end (18) of the valve body (Fig. 3), a peripheral duct (34-37) made in the valve body, eccentric with respect to the central duct (as seen in Fig. 3) and equipped with a first opening (37), made in a side surface of the valve body comprised between the first end and the second end (apparent in Fig. 3), and a second opening (36a) made in the second end of the valve body (apparent in Fig. 3), a first blocking body (59) movable at least between a closed position, in which the blocking body hermetically obstructs the first opening of the central duct (as shown in Fig. 7), and an open position, in which the blocking body is spaced from the first opening of the central duct and allows the passage of flow through the first opening itself (as shown in Fig. 3), a first elastic element (60) configured to generate a force adapted to keep the first blocking body in the closed position (Figs. 3 & 7), a second blocking body (39) movable at least between a closed position, in which the second blocking body hermetically obstructs the second opening of the peripheral duct (as shown in Fig. 3), and an open position, in which second blocking body is spaced from the second opening of the peripheral duct and allows the passage of flow through the second opening itself (as shown in Fig. 5), and a second elastic element (40) configured to generate a force adapted to keep the second blocking body in the closed position (Figs. 3 & 5), wherein the valve body comprises a first portion (56) equipped with the first opening of the central duct (Fig. 3), a second portion (41) equipped with the second opening of the central duct (Fig. 3), and a third portion (23) interposed between the first portion and the second portion (Fig. 3) and which is made of a material having a surface hardness (implicit)

Although Yaindl discloses the vast majority of Applicant’s recited invention, he does not further disclose that the material of the third portion (i.e. outer housing element 23) has a surface hardness lower than the material with which the first portion 56 (i.e. discharge outlet valve assembly) and the second portion 41 (i.e. intake valve assembly) are made (Yaindl does not specify materials for the first, second, and third portions).
	However, Yie discloses another automatic double-acting valve assembly (10) for use in a high-pressure pump (40, 45; see also the Abstract), wherein the double-acting valve assembly is made of stainless steel and plastic materials (col. 5, lines 42-46).  Yie does not specify which portions are stainless steel and which portions are plastic.  However, Alaze et al. is an evidentiary reference providing clear evidence that in high pressure pump applications, the pump elements that do not withstand high pressures should be made of plastic in order to provide noise abatement and reduce costs (col. 2, lines 15-21).  In Yaindl’s automatic double-acting valve assembly, the third portion 23 does not withstand high fluid pressures, whereas the first and second portions (56, 41) do withstand high fluid pressures.  Therefore, to one of ordinary skill desiring a double-acting valve assembly having a reduced cost, it would have been obvious to utilize the techniques disclosed in Yie in combination with those seen in Yaindl in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Yaindl’s automatic double-acting valve to have formed the first and second portions (56, 41) out of stainless steel (to withstand high pressures) while forming the third portion (23) out of plastic (to reduce costs) in order to obtain predictable results; those results being valve assembly that minimizes costs while providing noise abatement.

In regards to Claims 2 & 5, Yiandl as modified by Yie discloses that the first portion (56) and the second portion (41) are made of stainless steel (i.e. a material having a surface hardness of at least 160Hb, as disclosed in Applicant’s originally-filed specification).
In regards to Claims 3 & 4, Yiandl as modified by Yie discloses that the third portion (23) is made of plastic material (i.e. a material having a compressive strength higher than 60 MPa, as disclosed in Applicant’s originally-filed specification).
In regards to Claim 6, Yiandl discloses that the first portion (56) comprises a shank (53) dimensioned in such a way as to be inserted by interference in a respective accommodation seat (52) made in the third portion (23) (Fig. 3; the Examiner further notes that the “inserted by interference” limitation is a product-by-process limitation.  Applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Yiandl clearly discloses a shank inserted into a respective seat 52 of the third portion 23, as claimed.  Therefore, because the claimed apparatus is the same as the product disclosed in Yiandl, the claim is unpatentable.
In regards to Claim 7, Yiandl discloses a retaining body (68; Fig. 7) fixed to the valve body and configured to hold in position one between the first elastic element and the second elastic element in such a way as to exert said force on the respective cut-off valve (see the 112b rejections above; retaining element 68 clearly holds the first elastic element 60 in place so that its force may be exerted on the blocking body 59).
In regards to Claim 8, Yiandl’s retaining body (68) is removably fixed to the valve body (via snap ring 70).
In regards to Claim 9, Yiandl’s retaining body (68) is fixed to the valve body through a snap coupling mechanism (snap ring 70).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaindl-Yie as applied to Claim 1 above, and further in view of US 2018/0298885 to Gilpatrick et al.
In regards to Claim 10, Yaindl-Yie discloses the automatic double-acting valve according to Claim 1, but does not specify use of the valve within an axial piston pump, as claimed.

    PNG
    media_image2.png
    786
    554
    media_image2.png
    Greyscale

However, Gilpatrick et al. discloses an axial piston pump (Figs. 1-2) for pumping a liquid comprising: a base (Fig. 1 above, as labeled by the Examiner), a cylinder head (Fig. 1 above, as labeled by the Examiner) fixed to said base, a plurality of cylinders (18, 20) having central axes parallel to each other (Fig. 1) and formed in the head (Fig. 1), a plurality of pistons (Fig. 1 above, as labeled by the Examiner), each of which slide inside a respective cylinder of the plurality of cylinders for pumping the liquid (implicit), an inclined plate (16) configured to operate the sliding of said pistons inside the respective cylinders (apparent in Fig. 1), and a check valve for each cylinder (Fig. 1 above, as labeled by the Examiner; see also “check valves” in para. 43).  As such, Gilpatrick makes clear that it is well known in the art of axial piston pumps to utilize check valves within each of the pump cylinders to provide flow control thereof.  Yaindl-Yie provides a double-acting check valve unit that provides flow control of both fluid intake and fluid discharge into/out of a piston pump, thereby precluding the need for individual intake and discharge valves for each cylinder and reducing the number of individual valves in the assembly.  Therefore, to one of ordinary skill desiring an axial piston pump with simplified assembly, it would have been obvious to utilize the techniques disclosed in Yaindl-Yie in combination with those seen in Gilpatrick in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have replaced each check valve of Gilpatrick with the automatic double-acting valve of Yaindl-Yie in order to obtain predictable results; those results being a simplified axial piston pump that is minimizes the number of individual check valves needed for assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also see US 5,037,276 to Tremoulet and US 4,551,077 to Pacht, both of which disclose automatic double-acting valves for high pressure pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        ABC